195 F.2d 184
Michele SEBASTIANO, Appellant,v.UNITED STATES of America, Appellee.
No. 11426.
United States Court of Appeals Sixth Circuit.
February 5, 1952.

Appeal from the United States District Court for the Northern District of Ohio, Eastern Division, Cleveland; Paul Jones, Judge.
Brinsky & Brinsky, Cleveland, Ohio, Paul Mancino, Cleveland, Ohio, for appellant.
Don C. Miller, William C. Graves, Cleveland, Ohio, John W. Kulka, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the briefs and record and oral argument of counsel.


2
On consideration whereof, it is ordered that the judgment of the District Court be, and it hereby is affirmed upon the grounds and for the reasons stated in the memorandum on motion to dismiss filed by the District Court. 103 F.Supp. 278.